DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani et al (US Pub # 2015/0354402) in view of Kammer (US Patent # 10,371,123).  As to claims 1 and 11, as best understood, Ehsani et al disclose a device and method for detecting blade structure abnormalities including a rotating system (wind turbine generator 100 or system 400) including two or more blades (108/410) mounted in a hub (110) on a shaft (extending out of nacelle 104), the blades subjected to sinusoidal excitation (the rotor may be excited by adding torque from the generator with sinusoidal excitation, see par[37]), generated by “an inflow angle of flow” relative to a center line of rotation (where the angle could be even zero or 180 degrees), each blade provided with a respective sensor (205/210/220) for detecting the response and comparing with means to compare the response (computing system 430 including the blade deviation module 450 and the blade comparison module 460 for calculating per se.  However, Ehsani et al do indicate adding a torque from the generator to the rotor and give the example of a sinusoidal excitation, see par[37]. It is noted that the torque from the generator would not be “parallel to the shaft” (as angular inflow is defined in the present specification),  it would have been obvious to one of ordinary skill in the art at the time of filing to have designated the sinusoidal excitation applied by Ehsani et al as “generated by an inflow angle of a flow field relative to a center line of the system rotation” since Ehsani et al indicate that the rotor is excited by adding torque from the generator and give the example of sinusoidal excitation.  With regard to indication of usage of a once per revolution 1P, in a related prior art device, Kammer also teaches methods and systems for detecting wind turbine rotor blade damage in which the damage determination module is configured to determine and compare the 1P frequency component amplitude to a threshold 1P amplitude using sensors 100 on blades 24 for measuring variables as listed in lines 46-52 of see col. 7 and determining that if one of the blades 24 is damaged then the energy will be observed when looking at the signals at “that particular frequency” 1P, see col. 8, lines 12 et seq.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have used a harmonic 1P, 2P etc. of the revolution given the teaching from Kammer to perform damage detection using the signals from sensors 100 of each of the blades at the same particular frequency of 1P as a measure of damage. With regard to the step of “incorporating an algorithm”, as best understood , it is noted that Ehsani discloses computing fatigue life (detecting blade failure) by .  
Claim 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani in view of Kammer as applied to claims 1-8 and 11-13 above, and further in view of Fang et al (US Pub# 2015/0073627).  As to claims 9, 10 and 15, note the discussion above with regard to claims 1 and 11.  Further, it is noted that Ehsani and Kammer are directed to wind turbines and lack a teaching for an aircraft propeller system with propeller blades.  In a related prior art device, Fang et al also teach a method of reducing vibrations on a rotary system of rotary wing aircraft.  Further, Fang et al teach that although a particular configuration for rotary-wing aircraft 100 is illustrated and described in the disclosed embodiments, other rotating configurations and/or machines utilizing rotating rotor blades such as, for example, turbine . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is  
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.   
The recitation in par[22] of the specification and in claims 1, 11 and 15, reciting “incorporating an algorithm…” is not clear and the specification appears to lack details of how this step is being performed.  In the specification, there is merely a general indication of this computing individual blade life usage based on detected deflections, but there are no working examples given.  Further, there appears to be a lot of computing recited without explanations of how these computations are made such as cyclic stresses and steady stresses.  Further, one of ordinary skill in the art would not be able to determine which prediction models are being used such that the amount of direction provided by the inventor is insufficient.  The algorithm needs .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to claim 1, 11 and 13, in the recitation beginning with “incorporating”, the recitation is not clear.  In claim 1, it is unclear if the incorporating step is part of the means configured to compare since claim 1 is drawn to a system and not a method.  Also, in the claims, it is unclear what “deflections” are being referred to on the second line of the recitation and how they are recorded.  Further, “the responses 
Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive.  Applicant has again argued that Ehsani discloses torque applied by the generator is the same force on each side of the blade rather than the forced excitation due to an angular inflow relative to the propeller axis as in the present claims.  Such an argument is not found persuasive because “an inflow angle” relative to the centerline could be any angle such as zero angle or 180 degrees angle.    Further, it is irrelevant if the same force is on each side of the blade.  Further, it is argued that Kammer discloses a different method. Such an argument is not found persuasive since Kammer is only used to use the teaching that damage is found on the 1P revolution not the method of detection.  Further, it is argued that Ehsani does not discuss “deflections” but only discusses “discontinuity” but it is not specified how deflections are measured and how deflections differ from discontinuity.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited on PTO 892 include testing of blade fatigue life analysis with modelling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861